Citation Nr: 1507952	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2007 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   


FINDINGS OF FACT

1.  The Veteran's PTSD has not resulted in total occupational and social impairment.  

2.  The Veteran's right knee disability has been manifested by frequent episodes of locking and pain, and no more than slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an initial rating in excess of 20 percent for a right disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5258 (2014).

3.  The criteria for an initial separate rating of 10 percent, but no higher, for right knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained service treatment records and records of post-service VA treatment, and the Veteran was also afforded VA examinations for her disabilities.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of her claims file, and provide information adequate to evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

A.  PTSD

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  She is currently assigned a 70 percent rating for the entire appeal period.  

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

The pertinent evidence of record does not reflect that the Veteran's PTSD has resulted in gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, disorientation as to time or place, or memory loss of names of close relatives or his own name at any point during the appeal period to warrant assignment of a 100 percent rating.  Instead, the April 2010 and January 2013 VA examination reports note the presence of intrusive thoughts, nightmares, avoidance behaviors, decreased interest, feeling emotionally numb and cut off from others, hyper arousal, sleep disturbances, irritability, poor concentration, and decreased interest and enjoyment, passive suicidal ideation, isolation and withdrawal, self-blame, and decreased self-esteem.  Other reported symptoms in the Veteran's VA outpatient records include daily depression and anxiety attacks, trouble concentrating at school and making friends, memory problems, daily nightmares, and constant flashbacks.  Furthermore, the Veteran's Global Assessment of Functioning (GAF) scores assigned during the appeal period (58 during both VA examinations and in the 50s and 60s in her VA outpatient records), confirm her moderate social impairment due to PTSD.  However, neither her GAF scores nor her current symptoms demonstrate total social and occupational impairment necessary for a 100 percent rating.


B.  Right Knee

The Veteran's knee disability is currently rated at 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Twenty percent is the maximum rating under this code.  

However, the knee joints are subject to evaluation under several different Codes, where the signs and symptoms contemplated by each are separate and distinct.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, and VAOPGCPREC 9-04; 38 C.F.R. § 4.14.

In her January 2012 notice of disagreement the Veteran reported knee pain on a random basis that can last all day, and reported her knee going "bad."  In her October 2012 VA Form 9, she stated that the range and motion of her knee is limited and she has daily pain.  She stated that she often ices her knee every day and takes pain medication.  She noted that it feels like her knee is going to pop out of place on a regular basis.

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  Id. 

Further, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The Veteran's first knee examination was in May 2011.  Ankylosis was not present. Leg measurement was not indicated.  The range of motion was not affected by habitus or other factors.  The only objective findings of the knees were plus tender to palpation, with right knee pain.  Flexion was 140 degrees with a 5/10 pain from 0-140 degrees, back to zero degrees.  

The Veteran's other VA examination was in January 2013.  She was found to have flexion of 130 degrees, with painful motion beginning at 130 degrees, and extension ending at zero degrees.  There was painful motion at zero degrees.  After repetitive use, flexion ended at 130 degrees, and extension ended at 0 degrees.  The functional losses noted after repetitive movement were pain on movement less movement than normal.  

As noted above, to receive a compensable rating under either DC 5260 and DC 5261, limitation of flexion of the leg must be limited to 45 degrees and extension must be limited to 10 degrees.  Even when considering the DeLuca factors, the requirements for separate ratings under these codes have not been met.  

In addition to a rating based upon range of motion, DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board notes that at the Veteran's January 2013 VA examination, her right knee was found to have normal anterior, posterior, and medial-lateral stability.  
However, the Veteran's VA treatment records indicate that there has been at least one instance where her knee gave out and she fell.  See, e.g., record from April 10, 2012.  As discussed earlier, she feels that her knee will pop out of place.  She also wears a knee brace, as cited at her VA examinations.  Therefore, giving her the full benefit of the doubt, she is entitled to a separate 10 percent rating for slight lateral instability.  However, a 20 percent rating is not warranted, as there is only one documented instance of right knee instability of record over the course of the lengthy appeal period, which does not equate to moderate recurrent subluxation or lateral instability.  Additionally, the Veteran is not entitled to a separate rating for arthritis by way of DC 5024, as her ranges of right knee flexion and extension, discussed above, do not meet the criteria for a separate compensable rating.  See VAOPGCPREC 9-98.  

Further, the Veteran is not entitled to a separate compensable evaluation for her knee scar.  At her December 2012 examination, there were three right medial and right lateral scars that were each one centimeter.  There was neither pain nor residuals identified.  In short, her scars do not meet the criteria for a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

C.  Other considerations

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, as the Veteran's PTSD and right knee symptoms are specifically contemplated by the rating criteria, no such referral is warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability is not at issue, inasmuch as the Veteran is already in receipt of a TDIU.  



ORDER

An initial rating in excess of 70 percent for PTSD is denied.

An initial rating in excess of 20 percent for right knee disability is denied.

An initial separate rating of 10 percent, but no higher, for right knee instability is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


